Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 40 with the instant application on 16 March 2020.  In a Preliminary Amendment filed on 12 June 2020, Applicants amended claim 31.  Upon entry of the Restriction/Election Requirement (see below), claims 1 – 6, 8 – 30, and 40 will be available for substantive examination.
Response to Restriction/Election 
The Examiner acknowledges Applicants’ election, without traverse, of the invention of Group I, claims 1 – 30 and 40, in the Response filed on 22 December 2021.  The Examiner further acknowledges Applicants’ election of the species of tricalcium phosphate from the genus identified as the scaffolding material, and the species of PDGF-BB from the genus identified as platelet-derived growth factor for further examination.
Claims 7 and 31 - 39 are hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  With respect to claim 7, the Examiner notes that Applicants’ Response stated that claims 1 – 30 and 40 read on the elected species.  However, the Examiner further notes that Applicants have elected tricalcium phosphate as the species from the genus of scaffolding material, and that claim 7 recites that the scaffolding comprises a combination of “calcium phosphate and calcium sulfate,” which combination is not the elected species.


Rejections Pursuant to 35 U.S.C. § 102 
The following is a quotation of the appropriate paragraph of 35 U.S.C. § 102 that forms the basis for the rejections pursuant to this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6, 8 - 13, 16 – 20, 22, 24, 25, 30, and 40 are rejected pursuant to 35 U.S.C. § 102(a)(1) as anticipated by US 2006/0084602 A1 to Lynch, S., published 20 April 2006 (“Lynch ‘602”). 
Lynch ‘602 discloses compositions comprising platelet-derived growth factor (PDGF) at a concentration in the range of about 0.1 mg/mL to about 1.0 mg/mL in a pharmaceutically acceptable liquid carrier, and a pharmaceutically-acceptable solid carrier (see Abstract; cf. claim 1), wherein the PDGF is (rh)PDGF-BB and the solid carrier comprises β-tricalcium phosphate (β-TCP) (see ¶[0005]; cf. claims 4 – 6, 11 – 13), wherein the PDGF is present at a concentration of less than about 1.0 mg/mL, or less than about 0.3 mg/mL, or in a range of about 0.1 to about 1.0 mg/mL, or at about 0.1 mg/mL, 0.3 mg/ml, or 1.0 mg/mL (see ¶[0005]; cf. claims 8 – 10), wherein the compositions comprise a binder (see ¶[0014]; cf. claim 1), wherein the binder is collagen (see ¶[0015]; cf. claims 25, 26), wherein the carrier is capable of absorbing an amount of the PDGF solution that is equal to at least about 25% of its own weight, or  equal to at least about 50%, 75%, 100%, 200%, 250%, or 300% or its own weight (see ¶[0008]; cf. claims 1 - 3), wherein the biocompatible binder may be added to the implant material in varying amounts (see ¶[0017]), wherein the compositions comprise a buffer to provide a pH in the range of 5.0 to 8.0 (see ¶[0018]; cf. claims 16, 17), wherein the buffer is sodium acetate (see ¶[0143]; cf. claim 18), wherein the carrier material is bioresorbable, and is present in the form of particles with sizes in the range of about 100 µm to about 5000 µm, and has a porosity in the range of greater than 40% to greater than 90% (see ¶[0019]; cf. claims 19, 20, 24), wherein the solid carrier has a porous composition in order to facilitate cell migration and infiltration into the composition so that the cells can secrete extracellular bone matrix, and to provide access for vascularization (id.; cf. claim 22), and wherein the compositions can be prepared for use in kits comprising (rh)PDGF-BB and the matrix material provided in separate containers such that the contents of the containers can be mixed directly before use (see ¶¶[0141] - [0142]; cf. claim 40).   
With respect to claims 1 – 3, which claims recite limitations directed to volume/mass ratios between the PDGF solution and the biocompatible matrix (calcium phosphate/β-TCP and binder/collagen), the Examiner notes that the ratios are expressed in units of mg/mL.  However, the reference specifically discloses that the pharmaceutically acceptable carrier [calcium phosphate/collagen] is capable of absorbing an amount of the PDGF solution that is equal to at least about 25% of its own weight, or an amount that is equal to at least about 50%, 75%, 100%, 200%, 250%, or 300% or its own weight (see ¶[0008]).  The Examiner notes that this data also can be alternately expressed in terms of a ratio between the PDGF solution and the solid carrier.  Those ratios would then be expressed as 1:4, 1:2, 3:4, 1:1, 2:1, 2.5:1, and 3:1, respectively, thus reading directly on the ratios that are recited in claims 1 – 3, rendering them anticipated.
With respect to claim 40, which claim recites limitations directed to the components of the composition, as well as instructions for preparation of the composition, the Examiner notes that, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
Consequently, Lynch ‘602 discloses each and every limitation of the claims at issue, rendering them anticipated pursuant to 35 U.S.C. § 102(a)(1).

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 6, 8 - 13, 16 – 30, and 40 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Lynch ‘602, in view of US 9,161,967 to Hart, C., et al., issued 20 October 2015, and previously published, as US 2010/0183515 A1, on 22 July 2010 (“Hart ‘967”).  
The Invention As Claimed 
	Applicants claim a composition comprising a solution of platelet-derived growth factor, isoform-BB (PDGF-BB) with a concentration ranging from about 0.05 mg/mL to about 5 mg/mL, disposed in a biocompatible matrix comprising tricalcium phosphate as a bone scaffolding material, and a biocompatible binder, wherein the solution and the biocompatible matrix are present in the composition in a volume to mass ratio (mL:g) ranging from about 1:1 to about 2.5:1, or about 1.5:1 to about 2.5:1, or about 2:1, wherein the PDGF-BB is present in the solution at a concentration ranging from about 0.1 mg/mL to about 1.0 mg/mL, or from about 0.2 mg/mL to about 0.4 mg/mL, or at about 0.3 mg/mL, wherein the PDGF-BB is recombinant human (rh)PDGF-BB, wherein the solution comprises PDGF-BB in a buffer, wherein the buffer comprises sodium acetate, wherein the bone scaffolding material comprises particles in a range of about 50 microns to about 5000 microns in size, wherein the bone scaffolding material comprises porosity greater than about 25%, wherein the bone scaffolding material comprises macroporosity, wherein the bone scaffolding material has a porosity that facilitates cell migration into the matrix, wherein the bone scaffolding material is resorbable, wherein the biocompatible binder comprises collagen, wherein the biocompatible binder is present in the biocompatible matrix in an amount ranging from about 10 weight percent to about 40 weight percent, or from about 15 weight percent to about 35 weight percent, or from about 15 weight percent to about 25 weight percent, or at about 20 weight percent.
Applicants also claim a kit for use in a bone fusion procedure comprising a biocompatible matrix in a first container, a solution of PDGF in a second container, wherein the biocompatible matrix and solution of PDGF have a volume to mass ratio (mL:g) ranging from about 1:1 to about 2.5:1, and instructions for preparing a composition according to claim 1, and administering the composition to a site of bone fusion.
Teachings of the Cited Art 
	The disclosure of Lynch ‘602 is relied upon as described in the above anticipation rejection.  Although the reference discloses compositions comprising (rh)PDGF-BB, β-TCP, and a collagen binder, the reference does not expressly disclose that the TCP displays macroporosity, or interconnected pores, or compositions wherein the binder loadings are in the range of from 10 – 40% wgt of the composition, or at 15 – 35% wgt, or at 15 – 25% wgt, or at 20% wgt of the composition.  The teachings of Hart ‘967 remedy these deficiencies.
	Hart ‘967 discloses a composition comprising a PDGF solution and a biocompatible matrix (see Abstract), wherein the compositions comprise a solution of PDGF with a concentration in the range of about 0.01 to about 10 mg/mL (see Col. 3, ll. 5 – 18), wherein the PDGF is the BB isoform of PDGF, such as (rh)PDGF-BB (see Col. 3, ll. 21 – 27), wherein the compositions comprise a bone substituting material, such as β-TCP, and a binder (see Col. 3, ll. 40 – 49), wherein the binder is collagen (see Col. 4, ll. 8 – 12), wherein the composition has multidirectional and interconnected porosity (see Col. 10, ll. 55 – 57), wherein the β-TCP particles can individually demonstrate any of the pore diameters, pore structures, and porosities provided for the scaffolding materials (see Col. 13, ll. 18 – 21), wherein the materials possess macroporosity that increases the osteoconductivity of the implant material by enhancing the access and, consequently, the remodeling activity of the osteoclasts and osteoblasts at the implant site (see Col. 14, ll. 39 – 46), and wherein the binder is present at loadings of from about 5% wgt to about 50% wgt, or at about 10 – about 40% wgt, or at about 15 – about 35% wgt, or at about 20% wgt (see Col. 14, ll. 47 – 63).  
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare compositions comprising platelet-derived growth factor (PDGF) at a concentration in the range of about 0.1 mg/mL to about 1.0 mg/mL, or at a concentration of less than about 1.0 mg/mL, or less than about 0.3 mg/mL, or at about 0.1 mg/mL, 0.3 mg/ml, or 1.0 mg/mL, in a pharmaceutically acceptable liquid carrier and a pharmaceutically-acceptable solid carrier, wherein the PDGF is (rh)PDGF-BB and the solid carrier comprises β-tricalcium phosphate (β-TCP), wherein the compositions comprise a binder, wherein the binder is collagen, wherein the carrier is capable of absorbing an amount of the PDGF solution that is equal to at least about 25% of its own weight, or  equal to at least about 50%, 75%, 100%, 200%, 250%, or 300% or its own weight, wherein the biocompatible binder may be added to the implant material in varying amounts, wherein the compositions comprise a buffer to provide a pH in the range of 5.0 to 8.0 (see ¶[0018]), wherein the buffer is sodium acetate (see ¶[0143]), wherein the carrier material is bioresorbable, and is present in the form of particles with sizes in the range of about 100 µm to about 5000 µm, and has a porosity in the range of greater than 40% to greater than 90%, and wherein the compositions can be prepared for use in kits comprising (rh)PDGF-BB and the matrix material provided in separate containers, as taught by Lynch ‘602, and wherein the collagen binder is present in an amount from about 5 to about 50% wgt of the compositions, or at about 10 – about 40% wgt, or at about 15 – about 35% wgt, or at about 20% wgt (see Col. 14, ll. 47 – 63), wherein the TCP has interconnected pores, and displays macroporosity, as taught by Hart ‘967.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Lynch ‘602 to the effect that the biocompatible binder/collagen may be added to the implant material in varying amounts (see ¶[0017]), and  by the teachings of Hart ‘967 to the effect that macroporosity and interconnected pores “can increase the osteoconductivity of the implant material by enhancing the access and, consequently, the remodeling activity of the osteoclasts and osteoblasts at the implant site” (see Col. 14, ll. 43 – 46).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 6, 8 - 13, 16 – 30, and 40 would have been obvious within the meaning of 35 USC § 103.

Claims 14 and 15 are rejected pursuant to 35 U.S.C. § 103 as obvious over Lynch ‘602, in view of Hart ‘967, as applied in the above rejection of claims 1 – 6, 8 - 13, 16 – 30, and 40, and further in view of US 2008/0027470 A1 to Hart, C., et al., claiming priority to 30 June 2006 (“Hart ‘470”).
The Invention As Claimed 
	The invention with respect to claim 1 is described above.  In addition Applicants claim a composition comprising PDGF-BB and TCP, wherein the PDGF-BB is (rh)PDGF-BB that is at least 65% intact.
The Teachings of the Cited Art 
	The teachings of Lynch ‘602 and Hart ‘967 are relied upon as set forth in the above rejection of claims 1 – 6, 8 - 13, 16 – 30, and 40.  The references do not expressly disclose compositions comprising PDGF-BB that is at least 65% intact.  The teachings of Hart ‘470 remedy these deficiencies.
	Hart ‘470 discloses a composition comprising PDGF disposed in a biocompatible matrix (see Abstract), wherein the PDGF comprises (rh)PDGF-BB that is at least 65% intact (see ¶[0012]), wherein the biocompatible matrix comprises β-TCP (see ¶[0013]), wherein the matrix also comprises a collagen binder (see ¶[0015]), wherein the compositions are prepared from a solution comprising PDGF at concentrations in the range of about 0.1 to about 1.0 mg/mL (see ¶[0036]).
 Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare compositions according to the teachings of Lynch ‘602 and Hart 967, wherein the PDGF comprises the intact sequence of (rh)PDGF-BB, as taught by Hart ‘470.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the need to optimize the functionality of the growth factor protein.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 14 and 15 would have been obvious within the meaning of 35 USC § 103.

NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619